[Cite as State v. Washington, 2013-Ohio-797.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO



STATE OF OHIO,                                  :   APPEAL NO. C-120583
                                                    TRIAL NO. B-1202341
         Plaintiff-Appellee,                    :

   vs.                                          :
                                                       O P I N I O N.
RONALD WASHINGTON,                              :

         Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 8, 2013


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Brian T. Goldberg, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS


FISCHER, Judge.


       {¶1}   Defendant-appellant Ronald Washington appeals the judgment of the

Hamilton County Court of Common Pleas sentencing him to three years in the

department of corrections for failing to provide notice of an address change, a first-

degree felony. Because Washington was originally classified as a sexually-oriented

offender under former R.C. Chapter 2950 (“Megan’s Law”), the conviction for and

penalty imposed on Washington’s failure-to-notify offense must be that in place just

before the effective date of Am.Sub.S.B. No. 10 (“Senate Bill 10”), pursuant to State

v. Howard, __Ohio St.3d__, 2012-Ohio-5738, __N.E.2d__. Therefore, we reverse

the trial court’s judgment and remand the case for resentencing as a third-degree

felony in accordance with this opinion.

       {¶2}   The facts underlying this appeal are not contested. In April 2000,

Washington was convicted of rape, a first-degree felony. At the time of Washington’s

conviction for rape, the trial court held a sexual-offender classification hearing and

determined that Washington was a sexually-oriented offender, which required him

to notify the sheriff of any change of address. See Am.Sub.H.B. No. 180, 146 Ohio

Laws, Part II. At the time of his classification hearing, a failure-to-notify offense was

a fifth-degree felony. See former R.C. 2950.99, 146 Ohio Laws, Part II, 2634.

       {¶3}   In 2003, the General Assembly enacted Am.Sub.S.B. No. 5, 150 Ohio

Laws, Part IV (“Senate Bill 5”). Senate Bill 5 increased the penalty for a failure-to-

notify offense under former R.C. 2950.05, so that an offender who had committed a

first-, second-, or third-degree underlying offense would be convicted of a third-

degree felony for failing to notify. In 2007, the General Assembly enacted Senate Bill

10 to implement the federal Adam Walsh Act, which repealed Megan’s Law. Former

                                           2
                       OHIO FIRST DISTRICT COURT OF APPEALS



2950.99 was amended, so that a violation of a reporting requirement under the

current version of R.C. 2950.99 is the same degree of offense as the offender’s most

serious sex offense.

       {¶4}   On August 9, 2012, Washington pleaded no contest to violating R.C.

2950.05(F)(1) for failing to provide notice of his change of address to the sheriff—a

felony of the first degree under the current version of R.C. 2950.99 because

Washington’s underlying sex offense was a first-degree felony.        The trial court

sentenced Washington to three years in prison, the statutory mandatory minimum.

Washington now appeals from his conviction.

       {¶5}   In his sole assignment of error, Washington argues that the current

version of R.C. 2950.99 cannot be constitutionally applied to him because he was

originally classified under Megan’s Law in 2000. The Ohio Supreme Court recently

decided this issue in Howard, __Ohio St.3d__, 2012-Ohio-5738, __N.E.2d__. The

Supreme Court held in Howard that an offender who was classified under Megan’s

Law, and who violates the reporting requirements of former R.C. 2950.05 after

Megan’s Law was replaced under Senate Bill 10 by the Adam Walsh Act, can only be

subject to the penalty as expressed in the version of R.C. 2950.99 in place just before

the effective date of the Adam Walsh Act—meaning the version of R.C. 2950.99 as

amended by Senate Bill 5. Id. at ¶ 29.

       {¶6}   Washington was convicted and penalized in accordance with the

current version of R.C. 2590.99 for a first-degree felony.        Applying Howard,

Washington must be convicted and sentenced in accordance with the version of R.C.

2950.99 in place just before the effective date of the Adam Walsh Act, which is a

third-degree felony under Senate Bill 5.       Therefore, we sustain Washington’s

                                          3
                    OHIO FIRST DISTRICT COURT OF APPEALS



assignment of error. We remand the case with instructions for the trial court to

vacate Washington’s first-degree felony conviction, to enter a finding of guilt for a

third-degree felony, and to resentence Washington in accordance with a third-degree

felony offense.

                                                Judgment reversed and cause remanded.

CUNNINGHAM, P.J., and DINKELACKER, J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            4